March 18, 2015 Asen Parachkevov, Esq. U.S. Securities and Exchange Commission via electronic filing treet, N.E. Washington, DC 20549 RE: Vanguard Municipal Bond Funds File No. 2-57689 Post-Effective Amendment No. 81  Vanguard Tax-Exempt Bond Index Fund (the Fund) Dear Mr. Parachkevov, This letter responds to your comments provided on February 24, 2015 on the above referenced post-effective amendment. Unless noted otherwise, the comments and responses below relate to both the Funds conventional share class and exchange-traded share class (ETF Share Class). Comment 1: Prospectus (ETF Share Class) Comment: Please identify the exemptive order upon which the Funds ETF Share Class will rely. Response: The Funds ETF Share Class will rely on the following Commission order: In the Matter of Vanguard Bond Index Funds , IC Rel. Nos. 27750 (Mar. 9, 2007) (notice) and 27773 (Apr. 2, 2007) (order). Comment 2: Prospectus (ETF Share Class) Comment: Please confirm that the Funds disclosure is consistent with the conditions articulated in the relevant Commission notice and order. Response: We confirm that the disclosure is consistent with the above referenced Commission notice and order as well as Form N-1A. Comment 3: Prospectus  Fund Summary  Fees and Expenses Comment: Please review the portfolio turnover disclosure for consistency with Item 3 of Form N- 1A. Response: We have reviewed the disclosure and will modify it to include the following statement: The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in more taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense examples, reduce the Funds performance. Asen Parachkevov, Esq. March 18, 2015 Page 2 Comment 4: Prospectus  Fund Summary  Principal Risks Comment: Please consider whether any additional risk disclosure would be appropriate in light of IM Guidance 2014-01, Risk Management in Changing Fixed Income Market Conditions. Response: We have considered the IM Guidance and have determined that the Funds risk disclosure is appropriate. Comment 5: Prospectus  More on the Fund  Other Investment Policies and Risks Comment: Please confirm that the Funds disclosure relating to principal investment strategies should not include reference to the Funds use of derivatives, U.S. Treasury futures, and exchange-traded funds. Response: We confirm that the Funds disclosure relating to principal investment strategies is appropriate. Comment 6: Prospectus  More on the Fund  Temporary Investment Measures Comment: Please consider whether the disclosure should elaborate on the extent to which the Fund will use derivatives and exchange-traded funds. Response: We have considered the disclosure and determined that it is appropriate. Comment 7: Tandy Requirements As required by the SEC, the Fund acknowledges that:  The Fund is responsible for the adequacy and accuracy of the disclosure in the filing.  Staff comments or changes in response to staff comments in the filings reviewed by the staff do not foreclose the Commission from taking any action with respect to the filing.  The Fund may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact me at (610) 669-1605 with any questions or comments regarding the above response. Thank you. Sincerely, Brian P. Murphy Senior Counsel The Vanguard Group, Inc.
